Citation Nr: 0731134	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-44 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for Reiter's 
syndrome, right foot associated with Reiter's syndrome, right 
knee, currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for Reiter's 
syndrome, left foot associated with Reiter's syndrome, left 
knee, currently rated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for Reiter's 
syndrome, right shoulder associated with Reiter's syndrome, 
left shoulder, currently rated as 10 percent disabling.  

4.  Entitlement to an initial increased rating for Reiter's 
syndrome, right wrist associated with Reiter's Syndrome, left 
shoulder, currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for Reiter's syndrome, 
right knee, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for Reiter's syndrome, 
left knee, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for Reiter's syndrome, 
left shoulder, currently rated as 10 percent disabling.  

8.  Entitlement to service connection for bilateral eye 
disability.

9.  Entitlement to service connection for residuals of 
frostbite. 

10.  Entitlement to service connection for brain damage.  

11.  Entitlement to service connection for depressive 
disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1974 to 
April 1975.
 
The issues of entitlement to service connection for bilateral 
eye disability, brain damage and depressive disorder come 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2004 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2004, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in April 2005.  

The remaining issues come before the Board on appeal from a 
May 2004 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2004, a statement of the 
case was issued in October 2004, and a substantive appeal was 
received in December 2004.  

The issues of entitlement to an increased rating for Reiter's 
syndrome of the feet, right shoulder, right wrist, right 
knee, left knee, left shoulder as well as the issue of 
entitlement to service connection for bilateral eye 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have any residuals of 
frostbite for purposes of service connection.

2.  The veteran does not currently have brain damage for 
purposes of service connection.

3.  The veteran's depressive disorder is proximately due to 
his service-connected Reiter's syndrome.



CONCLUSIONS OF LAW

1.  Residuals of frostbite was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

2.  Brain damage was not incurred in or aggravated by the 
veteran's active duty service, to include as secondary to the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2007). 

3.  Depressive disorder was incurred during the veteran's 
active duty service, as secondary to his service-connected 
Reiter's syndrome.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a February 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
residuals of frostbite.  Further, June 2004 and May 2005 VCAA 
letters informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for brain damage, to include as secondary to the 
service-connected Reiter's syndrome.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  Further, the 
June 2004 and May 2005 VCAA letters expressly stated that the 
veteran should submit any evidence in his possession that 
pertains to his claim. Thus, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the issue of 
residuals of frostbite, the RO provided VCAA notice to the 
veteran in February 2004, which was prior to the May 2004 
rating decision.  Further, the June 2004 VCAA letter was 
provided to the veteran prior to the September 2004 rating 
decision with respect to the issue of brain damage.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter to the veteran provided notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in April 2004 and 
November 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues of residuals of 
frostbite and brain damage.  See Massey v. Brown, 7 Vet.App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary. 

The Board also notes that with respect to the issue of 
entitlement to service connection for depressive disorder, in 
light of the favorable decision as it relates to this issue, 
the satisfaction of VCAA requirements is rendered moot. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of entitlement to service connection for residuals 
of frostbite, brain damage and depressive disorder. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  

Residuals of Frostbite

The veteran is seeking entitlement to service connection for 
residuals of frostbite.    Specifically, the veteran claims 
that he developed frostbite while he was stationed in the 
field.  The veteran's service medical records are silent with 
respect to any findings of frostbite.  Service medical 
records showed that the veteran was diagnosed with Reiter's 
syndrome while in service and was discharged from service as 
being unfit for duty due to this disability.  Importantly, 
the service medical records concerning the treatment and 
diagnosis of Reiter's syndrome did not mention anything about 
the veteran contracting frostbite.  A February 1975 service 
examination prior to discharge again showed that the veteran 
had Reiter's syndrome, but gave no history of any frostbite. 

In his hearing testimony, the veteran stated that he 
currently received medication for frostbite at the VA Medical 
Center in Columbia.  However, VA treatment records are silent 
with respect to treating any residuals of frostbite.  In 
fact, there are no post service treatment records with 
respect to any residuals of frostbite.  Significantly, an 
April 2004 VA examination report showed that the examiner did 
a thorough examination of the extremities and no residuals of 
frostbite were noted.  The veteran's diagnosis continued to 
be Reiter's syndrome.  

The Board notes that in his statements, the veteran has 
implied that his Reiter's syndrome developed from when he 
contracted frostbite.  In other words, he appears to be 
indicating that his Reiter's syndrome is a residual of 
frostbite.  

After a thorough review of the evidence, the Board must 
conclude that the preponderance of the competent medical 
evidence is against a finding that the veteran currently 
suffers from residuals from frostbite.  Even if the Board 
accepts the veteran's statements as fact that he suffered 
from frostbite while in service, there is no competent 
medical evidence showing that he has any current residuals of 
frostbite.  This is supported by the April 2004 VA 
examination, which after a thorough examination of the 
veteran's extremities, was silent with respect to any 
findings of residuals of frostbite.  Further, the Board finds 
it significant that there are no post service medical records 
pertaining to any residuals of frostbite so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  Thus, the evidence does not support a finding 
that the veteran currently has any residuals of frostbite.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Id. at 225.  Moreover, although unclear, it 
appears that the veteran is primarily claiming that he 
developed Reiter's syndrome from frostbite.  Even assuming 
that this is the case, the veteran is already service 
connected for Reiter's syndrome and no additional benefit is 
available.   

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for residuals of frostbite.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Brain Damage

The veteran is also seeking entitlement to service connection 
for brain damage, to include as secondary to his Reiter's 
syndrome.  A January 1975 statement in the veteran's service 
medical records by a counselor appears to indicate that the 
veteran had brain damage and was referred to a neurology 
clinic for further studies.  It is unclear whether any 
further studies were done because there is no evidence in the 
claims file.   However, the February 1975 service examination 
prior to discharge showed that the veteran was evaluated as 
neurologically clinically normal. 

VA treatment records are silent with respect to any treatment 
for or diagnosis of brain damage.  The veteran was afforded a 
VA examination in November 2005.  The claims folder was 
reviewed in its entirety.  On physical examination, the 
veteran showed no features of organic mental dysfunction.  
The examiner noted that there was evidence of mild 
nonspecific predominantly sensory polyneuropathy consistent 
with his Reiter's syndrome, which primarily affected the 
lateral and medial plantar nerves as well as the distal 
peroneal branches supplying sensation to the feet.   The 
examiner also noted that the veteran's absent tendon reflexes 
were also consistent with Reiter's syndrome, which does have 
a neurological accompaniment largely as an inflammatory mild 
neuropathic syndrome.  Nevertheless, the examiner was 
completely silent with respect to any finding of organic 
brain damage.    

Significantly, the veteran testified at the May 2007 Board 
hearing that he did not have a confirmed diagnosis of brain 
damage.  

Therefore, the Board must conclude that based on the November 
2005 VA examination, the preponderance of the competent 
medical evidence is against a finding that the veteran 
currently suffers from brain damage, to include as secondary 
to his Reiter's syndrome.  Essentially, there is no medical 
evidence of record to support a finding that the veteran 
currently has brain damage.  In fact, the November 2005 VA 
examination found no features of organic mental dysfunction.  
Again, the Court has indicated that in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Id. at 225.  Thus, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for brain damage.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Depressive Disorder

Lastly, the present appeal also involves the issue of 
entitlement to service connection for depressive disorder.  
The Board finds that the RO developed this issue in 
connection with the veteran's claim for brain damage.  Thus, 
even though this issue was not separately addressed by the 
RO, this issue is properly before the Board.   

A July 1974 service medical record showed that the veteran 
complained of depression and extreme nervousness for a month.  
However, the February 1975 service examination evaluated the 
veteran as psychiatrically clinically normal.  Current VA 
treatment records showed treatment for depression.  The 
veteran was afforded a VA psychiatric examination in December 
2005 to determine whether the veteran's psychological 
symptoms were connected to his Reiter's syndrome.  The claims 
file was reviewed in conjunction with the examination.  The 
examiner diagnosed the veteran with depressive disorder.  The 
examiner refers to the veteran's Reiter's syndrome by noting 
that the veteran contracted a serious illness during military 
service and was medically released from service.  The 
examiner found that it was at least as likely as not that the 
veteran's symptoms of depression were related to his illness 
and have developed over time as he becomes more disabled.  

Therefore, based on the December 2005 VA medical opinion and 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that service connection for depressive 
disorder, as secondary to the veteran's service-connected 
Reiter's syndrome, is warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for residuals of frostbite 
and brain damage is not warranted.  To that extent, the 
appeal is denied.

Entitlement to service connection for depressive disorder as 
secondary to the veteran's service-connected Reiter's 
syndrome is warranted.  To that extent, the appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.   


REMAND

The veteran is seeking higher evaluations for his service-
connected Reiter's syndrome of the feet, right shoulder, 
right wrist, right knee, left knee, left shoulder In his May 
2007 hearing testimony, the veteran stated that he is 
currently receiving treatment at the VA Medical Center (VAMC) 
in Columbia, South Carolina.  The Board recognizes that VA 
treatment records from the VAMC in Columbia through June 2006 
are in the claims file.  However, in his hearing testimony, 
the veteran clearly stated that there are more recent 
treatment records pertinent to his case that are not of 
record.  Thus, as VA medical records are constructively of 
record and must be obtained, the RO should obtain VA 
treatment records from June 2006 to the present from the VAMC 
in Columbia, South Carolina.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   

Further, at the May 2007 Board hearing, the veteran testified 
that the severity of his service-connected disabilities on 
appeal have increased since the last VA examination in April 
2004.  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, 
based on the veteran's hearing testimony, the Board finds 
that a new VA examination is necessary to determine the 
extent and severity of the veteran's service-connected 
disabilities on appeal.  

With respect to the issue of entitlement to service 
connection for bilateral eye disability, service medical 
records showed that the veteran suffered some sort of eye 
injury when he was hit with a brick in May 1974.  Service 
medical records also showed that the veteran complained of 
eye problems in connection with his Reiter's syndrome.  The 
Board notes that the veteran was afforded a VA examination in 
November 2005.  The examiner stated that the veteran had 
nuclear sclerotic cataracts with zonular dialysis due to 
previous trauma in both eyes.  However, the examiner did not 
offer an opinion as to whether the trauma he referred to 
occurred while the veteran was in the military.  The examiner 
also did not clearly offer an opinion as to whether any of 
the veteran's bilateral eye disabilities are proximately due 
to or aggravated by his service-connected Reiter's syndrome.   
Under the circumstances, the Board finds that another 
examination with an etiology opinion is necessary to 
determine whether any current bilateral eye disability is 
directly related to service or whether a medical nexus exists 
between any of the veteran's bilateral eye disabilities and 
the veteran's service-connected Reiter's syndrome.   The 
attention of the RO and the VA examiner are also directed to 
the revisions of 38 C.F.R. § 3.310 concerning the baseline 
level of severity so that the report of the VA examination 
includes the necessary information. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain all pertinent VA medical 
records from the VAMC in Columbia, South 
Carolina from June 2006 to the present. 

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the severity of his Reiter's Syndrome of 
the feet, right shoulder, right wrist, 
right knee, left knee and left shoulder.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should conduct range of motion testing 
and, to the extent possible, should 
indicate (in degrees) the point at which 
pain is elicited on range of motion 
testing.  The examiner should also offer 
an opinion as to the extent, if any, of 
additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  

3.  The veteran should be scheduled for 
an examination with respect to his 
bilateral eye disability.  The claims 
folder must be made available to the 
examiner for review.   All disorders of 
the eyes found on examination should be 
clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral eye disability 
is causally related to service, to 
include the trauma noted in a May 1974 
service medical record.  A detailed 
rationale should be provided for any 
opinions expressed.  

    b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral eye disability 
is proximately due to, or caused by, the 
veteran's service-connected Reiter's 
syndrome?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral eye disability 
has been aggravated by the veteran's 
service-connected Reiter's syndrome?  If 
so, the examiner should report the 
baseline level of severity of the 
nonservice-connected disability prior to 
the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the nonservice-connected 
disability is due to the natural progress 
of the disease, the examiner should 
indicate the degree of such increase in 
severity due to the natural progression 
of the disease.  See generally 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006). 

4.  Thereafter, the expanded record 
should be reviewed and the issues on 
appeal should be readjudicated.  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


